DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1–20 are rejected under 35 U.S.C. 103 as obvious over Conolly (US 2013/0212789 A1) in view of Scholz (US 2006/0099431 A1).
Conolly discloses a moisture vapor permeable fabric in various composites to make apparel, tents, and sleeping bags comprising at least one metal layer forming a radiant barrier to reduce heat loss via radiation from the human body.  Conolly abstract, ¶ 21.  The fabric may comprise a moisture vapor permeable nonwoven substrate 203 coated via vapor deposition with a metal layer 204 forming a metallized fabric that is then point bonded to textile layer 202 that may be attached on either side of the metallized fabric, wherein option textile layer 201 is bonded on the other side of the metallized fabric.  See id. ¶¶ 21, 24, 35, 41, 45, Figs. 2a–2c.  The textile layer 202 serves as the claimed lining layer.  The metallized fabric and textile layer may be point bonded together using either adhesive, stitching, melted membrane, or melted fabric layer.  Id. ¶ 36.  The metal coating may comprise aluminum, gold, copper, zinc, or silver and have a thickness ranging between about 15 nm and about 200 nm.  Id. ¶ 45.  Conolly fails to teach a metallized membrane comprising a polyurethane polymer layer that includes nano/micro metal particles embedded in the polymer layer, wherein the particles are about 10–50 weight percent of the membrane.
Scholz teaches a drapable infrared-reflecting material for garments, wherein the material comprises a water-vapor-permeable metallized ply attached to a convective ply.  Scholz abstract.  The metallized ply may comprise either a metallized textile or a polyurethane membrane containing metallic particles, wherein aluminum is the preferred metal.  Id. ¶¶ 14–15, 51–52, 60, 79.  The membrane may have a thickness of 25 microns and has an emissivity ranging from 0.04 to 1 has a moisture vapor transmission rate within the claimed range.  See id. ¶¶ 30, 59, 79.  The convective ply may comprise flexible textile materials, such as polyolefin and have a thickness ranging from 2–20 mm.  Id. ¶¶ 22–24.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the polyurethane membrane containing metallic particles of Scholz for the metallized textile of Conolly with because Scholz teaches the functional equivalency of the two metallized materials for use in infrared-reflecting materials. Simple substitution of one known element for another to obtain predictable results is obvious.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 (2007).  Additionally, it would have been obvious to have used aluminum particles as the metal particles in the Scholz membrane because aluminum is the preferred metal in creating the infrared-reflecting layer.  See Scholz ¶ 60.  Furthermore, the metal particle size is obvious in the nano/micro size range in order to fit within the micrometer-thick membrane layer.  Id. ¶ 54.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have loaded the metal particles at about 10–50 weight percent of the membrane, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conolly fails to teach a thickness or particular material for the textile layer that serves as the claimed lining layer.  The ordinarily skilled artisan would have found it obvious to have looked to Scholz for guidance as to suitable textile thickness and material composition when combining the metallized fabric and a textile layer.
As set forth above, the combined teachings of Conolly and Scholz provide for a composite fabric comprising at least two layers equivalent to the claimed lining layer and metallized membrane.  When the two layers of the prior art or claimed invention are combined, the less breathable of the two layers effectively serve as the breathability limiting layer, wherein the less breathable layer in turn controls and approximates the breathability of the overall composite fabric.  Thus, claim 8 is rejected as the less breathable of the prior art layers would necessarily have a breathability of at least 35% of one of the lining layer or the metallized membrane of the prior art because the composite fabric would have a breathability that approximates that of the less breathable layer of the prior art composite.  Additionally, it would have been obvious to the ordinarily skilled artisan to have selected a metallized membrane and inner and outer layers with similar breathabilities so that no one layer/membrane adversely affects the overall breathability of the formed composite.  Accordingly, the moisture vapor transmission rate (i.e., breathability) would obviously be at least 70% of each of the inner layer, metallized membrane and the outer layer as required in claim 18.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786